           Case 19-50401                Doc 19      Filed 10/13/19 Entered 10/13/19 04:15:08            Desc Main
                                                       Document Page 1 of 1
               FILED & JUDGEMENT ENTERED
                         Steven T. Salata




                 October 13, 2019

                Clerk, U.S. Bankruptcy Court
               Western District of North Carolina




                                                 UNITED STATES BANKRUPTCY COURT
                                                WESTERN DISTRICT OF NORTH CAROLINA
                                                       STATESVILLE DIVISION
IN RE:                                                                                    Case No. 19-50401
    Deborah Marie Hickman
                                                                                          Chapter 13
     SSN#: XXX-XX-4478


                                                      ORDER CONFIRMING PLAN
THIS CAUSE COMING ON FOR HEARING BEFORE THE UNITED STATES BANKRUPTCY COURT for consideration of
a Chapter 13 plan proposed by the above-referenced debtor and upon the recommendation of the Chapter 13 Trustee, the
Court hereby finds and concludes as follows:
1. The debtor has proposed a plan, including all pre-confirmation modifications to the proposed plan as were filed, and
including any motions for valuation of security and lien avoidance as may be contained in the plan, all of which are
incorporated by reference herein.
2. Notice of the proposed plan, including any modifications to the plan and any motions as referenced hereinabove, was
properly given to all necessary parties in interest.
3. The proposed plan, with any modifications and motions included in the proposed plan, complies with all applicable
provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Rules.
Based upon the foregoing, IT IS HEREBY ORDERED as follows:
1. The proposed plan of the debtor is CONFIRMED as follows:
   A. The plan payment is set at $1000 for 6 month(s) then $1950 for 54 month(s).
2. Any motions for valuation of security and/or lien avoidance are GRANTED.
3. The Trustee shall receive and disburse funds pursuant to the terms of the confirmed plan, applicable provisions of title
11, U.S.C., and any relevant administrative orders of the Court now in effect and that may be entered in the future.
4. All Real Property Creditors who receive Conduit Payments from the Trustee shall Credit the First Conduit Payments
as follows:
        JP Morgan Chase Bank NA                                     November 2019          Court Claim #: 11
        New Day Funding, LLC & Restoration Funding, LLC             October 2019           Court Claim #: 3

Any party in interest who objects to this Disbursement Credit Date shall file such objection with the Clerk of Court within
fifteen (15) days of the date of entry of this order. The Court shall schedule a hearing with notice to all affected parties in
interest on any such objections that are timely filed.
Plan Summary Docket #(s): 10,15,18
This Order has been signed electronically,                                        Laura T. Beyer
pursuant to administrative order of the Court.                                    UNITED STATES BANKRUPTCY JUDGE
Effective as of date of entry.
